UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRYONTO MCGRIER, a/k/a Rodney Jones,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:93-cr-00196-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terryonto McGrier, Appellant Pro Se.    John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terryonto McGrier appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.       We have reviewed the record and find no reversible

error.     Accordingly, we deny McGrier’s request for counsel and

affirm for the reasons stated by the district court.                       United

States    v.    McGrier,    No.    2:93-cr-00196-1     (S.D.W.    Va.    July   2,

2013).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before   this     court    and    argument   would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                         2